M. Steele Hays, Judge, dissenting. I am unable to join in the affirmance of this case for the reason that the trial court, as I view it, should not have admitted the purported confession of appellant into evidence. 23 C.J.S. Criminal Law § 833, pp. 237-238 states: If a statement purporting to be a confession is given by accused, and is reduced to writing by another person, before the written instrument will be deemed admissible as the written confession of accused, he must in some manner have indicated his acquiescence in the correctness of the writing itself. If the transcribed statement is not read by or to accused, and is not signed by accused, of in some other manner, approved or its correctness acknowledged, the instrument is not legally, or per se, the confession of the accused; and it is not admissible in evidence as the written confession of accused. [See also Annot., 23 A.L.R. 2d 919 (1952).] The majority cites Wong Sun v. United States, 371 U.S. 471, for the rule that an unsigned statement is not rendered-inadmissible where the defendant is shown to have understood the substance of the statement. However, I believe the facts in this case call for a different result. In Wong Sun, the United States Supreme Court specifically stated in regard to the unsigned statement: The petitioner has never suggested any impropriety in the interrogation itself which would require the exclusion of this statement. In this case, the appellant emphatically rejected the.contents of the written statement at the Denno hearing. The written confession was an extrajudicial statement offered by the state for the truth of its contents. As such, it required proper authentication by the defendant. State v. Rosa, 170 Conn. 417, 365 A. 2d 1135 (1976); Marshall v. State, 339 So. 2d 723 (Fla. App. 1976); People v. Lebron, 360 N.Y.S. 2d 468 (1974). In instances where any doubt exists as to whether a purported confession is given free of duress, the court could well require a tape recording of the interview to insure its authenticity. [See State v. Goodwin, 223 Kan. 257, 573 P. 2d 999 (1977).] For the reasons stated above, I respectfully dissent.